DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 4/22/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Cummings on 5/18/2021.
The application has been amended as follows: 
Claim 11, replaced with -- A method of manufacturing a silicone composite material having a predetermined volume resistance of 1 to 108 Ωcm measured at a voltage of 90 V on a 4-probe, the method comprising: 
determining an initial viscosity of a liquid silicone according to Equation 1 below; 
mixing carbon nanotubes in the liquid silicone to form a conductive rubber composition; and
curing the conductive rubber composition to form the silicone composite material having the determined initial viscosity:
[Equation 1]

    PNG
    media_image1.png
    86
    344
    media_image1.png
    Greyscale

in Equation 1,
x is the initial viscosity (cP) of the liquid silicone measured at a shear rate of 10 
s-1 and 25oC, 
y is the predetermined volume resistivity (Ωcm) of the silicone composite material measured at a voltage of 90 V on a 4-probe, A is -9,999,980, B is 45,000, C is a real number of 18 to 22, D is a real number of 0.001 to 0.0018, and E is 9,999,985. --
Cancel claims 14-16 without prejudice.
Allowable Subject Matter
Claims 11-13, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Albaugh et al (US 2015/0315437). Albaugh teaches a composition comprising a liquid silicone and carbon nanotube. 
However, Albaugh et al. do not teach or fairly suggest the step of determining an initial viscosity of a liquid silicone according to equation 1 as claimed. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763